 
Exhibit 10.1
 
EMPLOYMENT CONTRACT
 
BETWEEN:  Wuhan Aoxin Tianli Enterprise Investment Management Co., Ltd., a
company legally incorporated under the laws of People’s Republic of China,
(Mailing address: Suite K, 12th Floor, Building A, Jiangjing Mansion, 228
Yanjiang Ave., Jiang’an District, Wuhan City, Hubei Province) acting and
represented herein by Mr. Wocheng Liu, chairman of the board, declaring duly
authorized (Hereinafter referred to "AOXIN TIANLI")
 
 AND:   Mr. Chun Choi Law (Hereinafter referred to "Mr. Chun Choi Law"),
Identification number: E921571 (2)
 
 (Aoxin Tianli and Mr. Chun Choi Law hereinafter collectively called "Parties")
 
 1. PREAMBLE
 
 The preamble is an integral part of this contract.
 
 WHEREAS Aoxin Tianli requires the services of Mr. Chun Choi Law as Chief
Financial Officer (CFO);
 
 WHEREAS, Mr. Chun Choi Law agreed to provide AOXIN TIANLI his full-time
services as CFO;
 
 WHEREAS the parties wish to confirm their agreement in writing;
 
 WHEREAS the parties have the capacity and quality of exercise all the rights
necessary for the conclusion and implementation of the agreement found in this
contract;
 
 THEREFORE THE FOREGOING, THE PARTIES AGREE AS FOLLOWS:
 
2. PURPOSE
 
2.1 Services
 
Mr. Chun Choi Law agrees to assume full-time for AOXIN TIANLI (minimum of forty
(40) hours per week) the role of CFO during the entire duration of the contract;
 
2.2 Term
 
This contract is for an initial term of 24 months (From June 14, 2016 to June
13, 2018) renewable for an additional period of 24 months unless either party
terminates it in writing at least three (3) months before the expiration of the
initial term.
 
 3. CONSIDERATION
 
 3.1 Service Awards
 
 In consideration of the provision of services, AOXIN TIANLI to pay Mr. Chun
Choi Law, as compensation;
 
 The gross amount of HK $ 600,000 ($77,300 US dollars) annually, for which
salary and rental reimbursement are 60% and 40% respectively, and it is
calculated at the rate of twelve (12) equal monthly installments consecutively
of HK$50,000 ($6,442 US dollars) each, less withholding taxes applicable.
 
 
 

--------------------------------------------------------------------------------

 
 
The Year-end award shall only be paid and performed under the Incentive Plan
submitted by the management team and approved by the Compensation Committee of
the Board.
 
3.2 Expenditure incurred
 
 AOXIN TIANLI will reimburse Mr. Chun Choi Law all reasonable expenses incurred
in connection with this Agreement, upon presentation of appropriate
documentation.
 
 3.3 Terms and conditions of payment
 
 3 .3.1The price payable by AOXIN TIANLI to Mr. Chun Choi Law is as follows:
 
 3.3.2 The cash compensation shall be paid on the 10th of each month from July
10, 2016.
 
 3.3.3 The sum of Year-end award shall be paid in terms of the Company’s
incentive plan.
 
3.3.4 Expenses will be reimbursed on presentation of an expense account on the
24th of each month.
 
4. SPECIAL PROVISIONS
 
 4.1 Obligations of AOXIN TIANLI
 
 AOXIN TIANLI agrees and undertakes to Mr. Chun Choi Law as follows:
 
 AOXIN TIANLI to bring Mr. Chun Choi Law collaboration and will provide
information necessary to ensure the full and faithful discharge of services to
be rendered;
 
 4.2 Obligation to Mr. Chun Choi Law
 
 Mr. Chun Choi Law agrees and undertakes to AOXIN TIANLI to the following:
 
The services must be made full time in a professional manner, according to the
rules generally accepted by industry.
 
 4.3 Commitment to confidentiality and nondisclosure
 
 Mr. Chun Choi Law recognizes that certain disclosures to be provided by AOXIN
TIANLI have or may have considerable strategic importance, and therefore
represent trade secrets for purposes of this contract. During the term of this
Contract and for a period of 36 months following the end of it, Mr. Chun Choi
Law is committed to AOXIN TIANLI to:
 
 a) keep confidential and not disclose the information;
 
 b) take and implement all appropriate measures to protect the confidentiality
of the information;
 
 c) not disclose, transmit, exploit or otherwise use for its own account or for
others, elements of information;
 
 4.4 Exclusivity of service provider
 
 During the term of this Contract and for a period of 24 months following the
end of it, Mr. Chun Choi Law is committed to AOXIN TIANLI not render services to
or for direct or indirect competitors of AOXIN TIANLI.
 
 4.5 Responsibilities
 
4.5.1 
Maintain executive responsibility for financial operations, including working
capital, capital expenditures, debt levels, taxes, budget, and general
accounting.

4.5.2 
Develop and direct financial plans to the strategic business plan, company
growth, and market opportunities and direction.

4.5.3 
Establish and maintain stable cash flow management policies and procedures, and
ensure cash resources are available for daily operations and business and
product development.

 
 
 

--------------------------------------------------------------------------------

 
 
4.5.4 
Set-up and/or oversee all financial and operational controls and metrics within
the organization.

4.5.5 
Analyze current and future business operations and plans to determine financial
effectiveness.

4.5.6 
Manage outside lending and equity relationships, as well as relations with
investors and shareholders within the investment community.

4.5.7 
Prepare and file federal, state, third-party, and other financial reports to
ensure compliance with GAAP, SEC, and IRS and other taxing entity requirements.

4.5.8 
Establish the performance goals, allocate resources, and assess policies for
employees, through other managers.

 
 4.6 Relationship between the parties
 
Neither party may bind the other in any way whatsoever to anyone, except in
accordance with the provisions of this contract.
 
 4.7 Representations and Warranties made by Mr. Chun Choi Law
 
 Mr. Chun Choi Law represents and warrants to AOXIN TIANLI that:
 
 a) he has the capacity required to undertake under this contract, such capacity
was not limited by any commitment to another person;
 
 b) he has the expertise and experience required to execute and complete the
obligations under this contract;
 
 c) he will make services efficient and professional manner, according to the
rules generally accepted by industry;
 
 4.8 Termination of Contract
 
 Either party may terminate this contract at any time, upon presentation of a 60
days notice given to the other party. Amounts due will be delivered when
calculated on a pro-rata to the time elapsed since the last payment.
 
 5. GENERAL PROVISIONS
 
 Unless specific provision to the contrary in this Agreement, the following
provisions apply.
 
 5.1 Force Majeure
 
Neither party can be considered in default under this contract if the
performance of its obligations in whole or in part is delayed or prevented by
following a force majeure situation. Force majeure is an external event,
unforeseeable, irresistible and it absolutely impossible to fulfill an
obligation.
 
 5.2 Severability
 
 The possible illegality or invalidity of an article, a paragraph or provision
(or part of an article, a paragraph or provision) does not in any way affect the
legality of other items, paragraphs or provisions of this contract, nor the rest
of this article, this paragraph or provision unless a contrary intention is
evident in the text.
 
 5.3 Notices
 
 Any notice to a party is deemed to have been validly given if in writing and
sent by registered or certified mail, by bailiff or by courier to such party at
the address listed at the beginning of this contract or any other address that
the party may indicate a similar notice to another party. A copy of any notice
sent by mail must be sent by one mode of delivery mentioned above.
 
 5.4 Titles
 
The headings used in this contract are only for reference and convenience only.
They do not affect the meaning or scope of the provisions they designate.
 
 
 

--------------------------------------------------------------------------------

 
 
 5.5 No Waiver
 
 The inertia, neglect or delay by any party to exercise any right or remedy
under this Agreement shall in no way be construed as a waiver of such right or
remedy.
 
 5.6 Rights cumulative and not alternative
 
 All the rights mentioned in this Agreement are cumulative and not alternative.
The waiver of a right should not be construed as a waiver of any other right.
 
 5.7 Totality and entire agreement
 
This contract represents the full and entire agreement between the parties. No
statement, representation, promise or condition contained in this agreement can
and should be allowed to contradict, modify or affect in any manner whatsoever
the terms thereof.
 
 5.8 Contract Amendment
 
 This contract may be amended only by a writing signed by all parties.
 
 5.9 Gender and Number
 
 All words and terms used in this agreement shall be interpreted as including
the masculine and feminine and singular and plural as the context or meaning of
this contract.
 
 5.10 Assignable
 
 Neither party may assign or otherwise transfer to any third party or of his
rights in this contract without the prior written permission of the other party
to that effect.
 
 5.11 Computation of time
 
 In computing any period fixed by the contract:
 
 a) the day that marks the starting point is not counted, but the terminal is;
 
 b) non-juridical days (Saturdays, Sundays and holidays) are counted;
 
 c) when the last day is not legal, the deadline is extended to the next
juridical day.
 
 5.12 Currencies
 
 All sums of money under this contract refer to Hong Kong currency.
 
 5.13 Applicable Laws
 
 This contract is subject to the laws of the People’s Republic of China.
 
 5.14 Election of domicile
 
 The parties agree to elect domicile in the judicial district of Wuhan, China,
and chose it as the appropriate district to hear any claim arising from the
interpretation, application, performance, the entry into force, validity and
effect of this contract.
 
 5.15 Copies
 
 When initialed and signed by all parties, each copy of this contract shall be
deemed an original, but these examples do not reflect all one and the same
agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
 5.16 Scope of Contract
 
 This contract binds the parties and their successors, heirs and assigns,
respectively.
 
 5.17 Solidarity
 
 If a party consists of two or more persons, they are forced and severally
liable to the other party.
 
 6. EFFECTIVE DATE OF CONTRACT
 
 This Agreement shall enter into force June 14, 2016.
 
 
SIGNED BY Two (2) copies,
 
 
IN THE CITY OF WUHAN, HUBEI PROVINCE, 
 
DATED: June 14, 2016.
 
 
Wuhan Aoxin Tianli Enterprise Investment Management Co., Ltd (seal)
 
 
By: /s/ Wocheng Liu
            Wocheng Liu 
            Chairman and Co- Chief Executive Officer

 
By: /S/ Chun Choi Law
Chun Choi Law


 
 